Title: To George Washington from Thomas Wickes, 11 August 1781
From: Wickes, Thomas
To: Washington, George


                        
                            Sir
                            Fish Kill 11th August 1781
                        
                        I have this moment receiv’d an Account of the Arrival of two vessels, at Newyork, from the West Indies, on
                            Monday last, they brought the following Account, Viz., that off Bormoda, they fell in with a French fleet, of twenty Sail
                            of the line Standing to the Northward.
                        I make no doubt but your Excellency has receiv’d an earlyer Account than this, but for fear that might not be
                            the case, I have made bold to Send this, You will Please to pardon my troubleing your Excellency with these Lines. I have
                            the Honour to be Your Excellencys Most Obedient and Very Humble Sert
                        
                            Thos Wickes
                        
                    